DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Response to Arguments

Applicant's arguments filed 10/26/2020 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a” and “b,” each being recited below and responded briefly.
a. Applicant argued on page 20-21 of the remarks:
Discussion of Claim Rejections Under 35 U.S.C. 101

1) “the claim does not recite a mental process because the claim does not cover performance in the mind”.

2) “the decoding method of the currently pending claims 1 to 9 contribute to the technical effects of the related field……As such, step (3), (4), and (5) can be performed simultaneously. By doing so, the operation according to the decoding method adapted for the LDPC decoder can be shortened.”……
“In other words, if the iterative operation is performed X times, the decoding method provided by the invention can shorten X*N operation cycles in total to provide a significant improvement. By this way, the decoding method of the present application can sho1ien X*N operation cycles in total to provide a significant improvement in the field of invention (significantly more than the judicial exception).
  
In response to Applicant’s Argument “a,” Examiner respectfully disagree and would like to point out that 
1)  Claim 1 is directed to an abstract idea of math calculation. Claim 1 recites “grouping a plurality of data bits”, and “determining whether the codeword is correct or incorrect”. The noted limitations is related with a mathematical calculation of a decoding operation, as evidenced from the specification, [0067].
2) the improvement here is not for a technology but in fact may be an improvement on an abstract idea of math.

b. The Applicant argues on page 22-23 of the remarks:
Discussion of Claim Rejection under 35 U .S.C. 103
  
1) “Kuo, under broadest reasonable sense, Kuo merely teaches that the calculation of the flipping function and determination on whether to flip are performed successively. In contrast, Kuo does not teach that that steps (3), (4), and (5) are performed simultaneously.”
…...
2) “Furthermore, Kuo does not teach that the first error threshold is a predetermined error threshold or an error threshold identified in a previous iterative operation.”

3) “Kuo does not teach to determine whether the codeword is correct based on the final syndrome obtained by the XOR operation.”

In response to Applicant’s Argument “b,” Examiner agree applicant’s position, the claims are allowable over prior art.

Claim Objections
Claims 1-7, 9-16, and 18 are objected to because of the following informalities:  
Claim 1 line 29 recites “an updated data bit value sets”, it should be “[[an]] updated data bit value sets”.
Claim 9 line 15, claim 18 line 18 recites “the error function calculations”, it should be “the plurality of error function calculations”
Claim 10 line 40 recites “an updated data bit value sets”, it should be “[[an]] updated data bit value sets”
Any claim not specifically mentioned above, are objected due to its dependency on an objected claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 line 5 recite “the data bit value sets”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 line 13 recite “the data bit value sets”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 line 10, recites “the temporary syndromes”, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 line 20, recites “the temporary syndromes”, there is insufficient antecedent basis for this limitation in the claim.

Any claim not specifically mentioned above, is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 recites “grouping a plurality of data bits”, “determining whether the codeword is correct or incorrect”, “performing a plurality of syndrome calculation operations respectively on the data bit value sets”, “performing a plurality of error function calculations”, “performing a plurality of extreme value search operations”, “performing a plurality of bit-flipping operations”, “performing a plurality of syndrome calculation operations” and “performing a plurality of syndrome calculation operations respectively on the updated data bit value sets”, “an error function calculation on a second data bit value set…an extreme value search operation on a first data bit value set, and the first bit-flipping operation on the first error value set are performed simultaneously”, “performing, by the LDPC decoder, an XOR calculation…”.  The claimed limitations mentioned above are related with a mathematical calculation of a decoding operation, as evidenced from the specification [0007], [0067], [0071], [0075]-[0077], [0056]-[0057], [0062]. Thus, claim 1 is directed to an abstract idea of math calculation.

Claim 1 recites additional limitations – receive the codeword which represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. Thus it is insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical 
As discussed previously with respect to integration of the abstract idea into a practical application The claimed receiving is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known, See MPEP 2106.05(g). The claim does not provide an inventive concept (significantly more than the abstract idea). Thus, the claim is ineligible.

Claim 2 further limits the abstract idea in claim 1 step (5). In addition, Claim 2 recites “selecting a target data bit value set”, “determining whether one or more target error values less than or equal to the error threshold”. The noted claim limitation is 

Claim 3 further limits the abstract idea in claim 1 step (4) - performing the extreme value search operations. 

Claim 4 further limits the abstract idea in claim 1 step (4) - performing the extreme value search operations. 

Claim 5 further limits the abstract idea in claim 1 step (5) - performing the extreme value search operations. 

Claim 6 further limits the abstract idea in claim 1 step (4) - performing the extreme value search operations. 

Claim 7 further limits the abstract idea in claim 1 step (4) - performing the extreme value search operations. 

Claim 9 further limits the abstract idea in claim 1 step (2) - determine whether the codeword is correct or incorrect. Claim 9 recites additional limitation “selecting a target data bit value set” which can be practically performed in the human mind.


Claim 10 recites “grouping a plurality of data bits”, “determining whether the codeword is correct or incorrect”, “performing a plurality of syndrome calculation operations respectively on the data bit value sets”, “performing a plurality of error function calculations”, “performing a plurality of extreme value search operations”, “performing a plurality of bit-flipping operations”, “performing a plurality of syndrome calculation operations” and “performing a plurality of syndrome calculation operations respectively on the updated data bit value sets”, “an error function calculation on a second data bit value set…an extreme value search operation on a first data bit value set, and the first bit-flipping operation on the first error value set are performed simultaneously”, “performing, by the LDPC decoder, an XOR calculation…”.  The claimed limitations mentioned above are related with a mathematical calculation of a decoding operation, as evidenced from the specification [0007], [0067], [0071], [0075]-[0077], [0056]-[0057], [0062]. Thus, claim 10 is directed to an abstract idea of math calculation.
Claim 10 recites additional elements – a memory interface control circuit, an error checking and correcting circuit, and a processor. These elements are recited so generically that they represent no more than mere instructions stored in the memory and executed by the processor to apply the judicial exception on a computer (i.e., used for decoding technique). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment (i.e. decoding) of a computer. Mere instructions to apply an exception using a generic computer component or generally link the use of the judicial exception 

Claim 10 recites additional limitations – transmits a codeword, receive the codeword, which represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. Thus it is insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to integration of the abstract idea into a practical application The claimed receiving is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known, See MPEP 2106.05(g). The claim does not provide an inventive concept (significantly more than the abstract idea). Thus, the claim is ineligible.

Claims 11-17, and 18 recite the similar elements respectively as claim 2-7, and 9, thus

Claim 12 is rejected under the same reason as claim 3.
Claim 13 is rejected under the same reason as claim 4.
Claim 14 is rejected under the same reason as claim 5.
Claim 15 is rejected under the same reason as claim 6.
Claim 16 is rejected under the same reason as claim 7.
Claim 18 is rejected under the same reason as claim 9.

Examiner's note
Claims 1-7, 9-16, and 18 do not have prior art rejections because prior arts either alone or in combination do not disclose the limitations:
In claim 1
step (3) sequentially performing, by the LDPC decoder, a plurality of error function calculations according to the temporary syndromes, so as to sequentially obtain a plurality of error value sets respectively corresponding to the data bit value sets, wherein in response to obtaining a first error value set, steps (4) and (5) are perfom1ed simultaneously;
step (4) sequentially performing, by the LDPC decoder, a plurality of extreme value search operations on the error value sets to identify a target extreme value from all error values in the error value sets, and setting a second error threshold for a next iterative operation according to the target extreme value;
step (5) sequentially performing, by the LDPC decoder, a plurality of bit-a first error threshold for a current iterative operation and the error value sets so as to update the data bit value sets as an updated data bit value sets, wherein if the cu1Tent iterative operation is a first iterative operation, the first error threshold for the current iterative operation is a predetermined error threshold, wherein if the current iterative operation is not the first iterative operation, the first error threshold for the current iterative operation is an error threshold identified in a previous iterative operation, wherein in response to completing a first bit-flipping operation, a step (6) is performed simultaneously,.
wherein an error function calculation on a second data bit value set to obtain a second error value set corresponding to the second data bit value set, an extreme value search operation on a first data bit value set, and the first bit-flipping operation on the first error value set are performed simultaneously;
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

In claim 10
step (3) the error checking and correcting circuit is configured to sequentially perform a plurality of error function calculations according to the temporary syndromes, so as to sequentially obtain a plurality of error value sets respectively corresponding to the data bit value sets, wherein in response to obtaining a first error value set, steps (4) and (5) are performed simultaneously;
a second error threshold for a next iterative operation according to the target extreme value;
step (5) the error checking and correcting circuit is configured to sequentially perform a plurality of bit-flipping operations respectively on the data bit value sets according to a first error threshold for a current iterative operation and the error value sets so as to update the data bit value sets as an updated data bit value sets, wherein if the current iterative operation is a first iterative operation, the first error threshold for the current iterative operation is a predetermined error threshold, wherein if the current iterative operation is not the first iterative operation, the first error threshold for the current iterative operation is an error threshold identified in a previous iterative operation, wherein in response to completing a first bit-flipping operation, a step (6) is performed simultaneously,
wherein the error checking and correcting circuit is configured to perform an error function calculation on a second data bit value set to obtain a second error value set corresponding to the second data bit value set, an extreme value search operation of a first data bit value set, and the first bit-flipping operation on the first error value set simultaneously;
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111